DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-20 and 22-36 have been examined in this application.  Claim 21 has been canceled.  This communication is a Non-Final Rejection in response to Applicant’s “Requested for Continued Examination (RCE)” filed on 2/5/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-20, and 22-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,520,011 to Liberkowski in view of U.S. Patent Application Publication 2017/0128297 to Cernasov et al. (hereinafter Cernasov).
As per claim 1
a plurality of individual and interconnectable mattress cells (see Fig. 1, [111]: support pins) capable of forming a mattress when aggregated, wherein each cell comprises an assembly of:
a padding material (see Fig. 1, [1111]: support end) that is individual to the cell and separate from the padding materials of other cells of the plurality of individual and interconnectable mattress cells (see col. 2, lines [37-41]: “optionally of a soft material that has a softness of up to that of body tissue such that weight pressure WP causes the support end [1111] to resiliently deform and snugly contact the respective resting surface [2] area.”  The examiner notes that each pin [111] has an individual support end [1111]);
one or more pixel actuators mechanically coupled with the padding material (see Fig. 1, [1113]: piston end and sleeve [1121]);
a pixel actuator controller communicatively (see Fig. 1, [12]: control system) coupled with the pixel actuators and configured to control a contour of the padding material via the pixel actuators (see col. 3, lines [39-43]).
Liberkowski, however, does not teach the following which is taught by Cernasov:  a mattress cell interface (see Cernasov, Fig 1, [112]: controller) communicatively coupled with the pixel actuator controller (see Fig. 3, controller [112] is connected to [324]) and configured to communicatively couple with at least one external device (see Fig. 3, controller may connect to secondary controller [306], see also para [0026]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Liberkowski with these aforementioned teachings of Cernasov to have provided an additional controller/interface external to Liberkowski’s control system with the motivation of providing a means of remotely controlling a contour of Liberkowki’s support pins and/or controlling multiple beds simultaneously.
As per claim 2, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 1, and additionally Liberkowski teaches:  wherein the plurality of mattress cells have homogenous sizes and dimensions (see Fig. 1-3, support pins [111] appear to be all of the same size/dimension.
As per claim 3, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 1, however Liberkowski does not explicitly disclose the following: wherein the plurality of mattress cells have heterogeneous sizes or dimensions.  However Cernasov shows in Figure 4B, that the padding portion [408] of support [106] may be “oversized” in some embodiments (see also para [0036]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified at least some of the support pins [111] of Liberkowski to have been larger/oversized as suggested by Cernasov to provide different support profiles to various areas of a supported body. Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
As per claim 4, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 1, however, Liberkowski and Cernasov do 
As per claim 5, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 1, and additionally Liberkowski teaches:  further comprising an individual and interconnectable mattress cell having the padding material and without pixel actuators (see col. 3, lines [30-35]: “at least two” implies that not all pins [111] may not have the guiding sleeve [1121] for actuation).
As per claim 6, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 1, and additionally Liberkowski teaches:  wherein the pixel actuators couples with a padding adjuster (See Fig. 1, [1112]: pin shaft) that couples with the padding material.
As per claim 7, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 6, and additionally Liberkowski teaches:  wherein the padding adjuster comprise one or more of the following: a piston, an air bladder, a rack and pinion, a worm screw, a solenoid, a hydraulic cylinder, a pneumatic cylinder, a fluid bladder, magnetic levitation, air compression and a biasing member 
As per claim 8, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 6, and additionally Liberkowski teaches:  wherein the padding adjuster (pin shaft [1112]) is at least partially embedded in the padding material (see Fig. 1, pin shaft [1112] is embedded/integral with support end [1111], see also col. 2, lines [36-44]).
As per claim 9, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 6, and additionally Liberkowski teaches:  wherein the padding adjuster is configured to physically adjust the padding material according to at least one of the following adjustments: up, down, tilt, rotate, vibrate, retract, and touch reaction (see Fig. 1 and col. 3, lines [3-54]: at least up, down, and vibrate [“massage/wavelike patterns” lines 43-54] are contemplated).
As per claim 10, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 6, and additionally Liberkowski teaches: wherein the padding adjuster is physically linked to the padding material (see Fig. 1, pin shaft [1112] is embedded/integral with support end [1111], see also col. 2, lines [36-44]).
As per claim 12
However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have selected one of the claimed materials for Liberkowski’s support end since such a material would contact a person’s body in use and would provide improved comfort/softness/skin conforming properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Balias Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
As per claim 13, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 1, but does not explicitly teach: wherein the padding material is detachable from its mattress cell.  However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have made Liberkowski’s support end spate from the pin shaft for easier/simpler replacement when the support end is damaged, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
As per claim 14, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 1, and additionally Cernasov teaches: wherein the pixel actuator controller comprises non-transitory, computer readable memory (see Cernasov, Fig. 3, [314]: memory) and at least one processor (see Fig. 3, [308]: processor) coupled with the memory (see Fig. 3 and para [0028]).
As per claim 15, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 14, and additionally Cernasov teaches: 
As per claim 16, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 14, and additionally Cernasov teaches: wherein the at least one processor is programmed, upon execution of software instructions stored in the memory, to perform one or more of the following actions:
physically adjust the padding material of the corresponding mattress cell (see para [0026]: controller [112] automatically adjusts extension/contraction of each support [106];
transmit mattress cell information via the mattress cell interface to an external digital device;
receive mattress data via the mattress cell interface from an external digital device;
acquire mattress cell sensor data from digital sensors located proximal to the corresponding mattress cell (see para [0026]);
trigger an alert based on a mattress cell state;
trigger an alert based upon detection of motion by one or more motion sensors;
trigger an alert based upon a duration of lack of sensor input;
trigger an alert based upon temperature sensor;
trigger an alert based upon a moisture sensor;
toggle power to one or more of the cells; adjust temperature of the mattress cell;
transmit pixel address map via the mattress cell interface to an external device;
transmit metadata information via the mattress cell interface to an external device; and receive web service data via the mattress cell interface from an external digital device.
As per claim 17, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 1, and additionally Cernasov teaches: wherein the mattress cell interface comprises a wired interface (see para [0029]).
As per claim 18, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 1, and additionally Cernasov teaches: and additionally teaches: the mattress cell interface comprises a wireless interface (see para [0029]).
As per claim 19, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 1, and additionally Cernasov teaches: wherein the mattress cell interface is sized and dimensioned to mate with a bed data interface (see Fig. 3, controller [112] houses sensor interface [320] and just inherently is sized/shaped to “mate” with same).
As per claim 20, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 1, and additionally Cernasov teaches: the mattress cell interface obtains power from a bed interface and supplies power to the pixel actuator controller (see Fig. 3, although not shown or explicitly described, 
As per claim 22, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 1, and additionally Cernasov teaches: further comprising a bed controller (see Fig. 1,3, [306]: controller) capable of communicatively coupling with the plurality of mattress cells (see also para [0026-0027]).
As per claim 23, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 1, and additionally Cernasov teaches: wherein the external device includes one or more of the following types of devices: another mattress cell, a bed, a local server, and a remote server (see Fig. 3, and para [0026], if controller [306] is “included to manage multiple arrays of supports” it may be considered a “local or remote” server under a broadest reasonable interpretation).
As per claim 24, Liberkowski teaches:  A modular mattress system (see Fig. 1, [10]: bedding system) comprising:
a plurality of individual and interconnectable mattress cells (see Fig. 1, [111]: support pins) each comprising:
a proximal layer (see Fig. 1, [1111]: support end)  for supporting at least a portion of a human body (see Fig. 1, patient [1]), the proximal layer being individual to the cell and separate from the proximal layers of other cells of the plurality of individual and interconnectable mattress cells (see col. 2, lines [37-41]: “optionally of a soft material that has a softness of up to that of body tissue such that weight pressure WP causes the support 
at least one actuator positioned at least partially beneath the proximal layer and coupled to the proximal layer (see Fig. 1, [1113]: piston end and sleeve [1121]);
an actuator controller (see Fig. 1, [12]: control system) in electrical communication with said actuator configured to adjust the position of the actuator to control a contour of the proximal layer relative to the cell (see col. 3, lines [39-43]).
Liberkowski, however, does not teach the following which is taught by Cernasov: a communication interface (see Cernasov, Fig 1, [112]: controller) in electrical communication with said at least one actuator and said actuator controller (see Fig. 3, controller [112] is connected to [324]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Liberkowski with these aforementioned teachings of Cernasov to have provided an additional controller/interface external to Liberkowski’s control system with the motivation of providing a means of remotely controlling a contour of Liberkowki’s support pins and/or controlling multiple beds simultaneously.
As per claim 25, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 24, and additionally Liberkowski teaches: wherein said at least one actuator comprises a two dimensional array of actuators 
As per claim 26, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 24, and additionally Liberkowski teaches: wherein said at least one actuator comprises a two dimensional array of actuators arranged in a plurality of columns and at least one row (see Fig. 1, plurality of columns and at least one row is shown).
As per claim 27, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 24, and additionally Liberkowski teaches: wherein said at least one actuator comprises a two dimensional array of actuators arranged in a plurality of rows and columns (see Fig. 1, plurality of both rows and columns shown).
As per claim 28, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 24, and additionally Liberkowski teaches: wherein said at least one actuator comprises one or more of the following: a solenoid, a piston, an air bladder, a worm screw, a coil (see col. 3, lines [26-38]: “pneumatic guiding cylinders, mechanical springs” are contemplated, a pneumatic guiding cylinder may be interpreted as at least a piston).
As per claim 29
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Liberkowski with these aforementioned teachings of Cernasov to have provided sensor as suggested by Cernasov on the existing actuator of Liberkowski to provide a feedback loop to the controller in order to coordinate and provide more fine-tuned and user desired support profiles.
As per claim 30, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 24, and additionally Cernasov teaches: wherein at least one of the cells among the plurality of cells further includes a temperature controller (see para [0030, 0040]: sensing of temperature conditions at the supports [106] is disclosed).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Liberkowski with these aforementioned teachings of Cernasov to have provided temperature controller as suggested by Cernasov on the existing support pins/mattress of LIberkowski in order to determine whether a user is present on the resting surface (or not).
As per claim 31, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 24, and additionally Cernasov teaches: wherein the communication interface is configured to communicate with an external device (see Fig. 3, controller [112] may connect to [306]).
As per claim 32, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 24, and additionally Cernasov teaches: 
As per claim 33, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 24, but does not explicitly teach: wherein the proximal layer is formed of foam cushion.  Liberkowski discloses a “soft material” in col. 2, lines [38-39].
However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have selected foam for Liberkowski’s support end since such a material would contact a person’s body in use and would provide improved comfort/softness/skin conforming properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Balias Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
As per claim 34, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 24, but does not explicitly teach: wherein the proximal layer is formed of foam cushion.  Liberkowski discloses a “soft material” in col. 2, lines [38-39].
However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have selected foam for Liberkowski’s support end since such a material would contact a person’s body in use 
Regarding printer matter, indicia/color-coded surface, or markings in this claim please note: If a new and unobvious functional relationship between the printed matter and the substrate does not exist, USPTO personnel need not give patentable weight to printed matter. See in re Lowry, 32 F„3d 1579, 1583-84, 32 USPG2d 1031,1035 (Fed. Cir. 1994); in re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals, in re Ngai, 387 F„3d at 1339, 70 USPG2d at 1864. See also MPEP 2111.05.
As per claim 34, regarding the limitation of: “having a color coded surface corresponding to the configuration of actuators associated with the cells” no functional relationship exists between the printed matter and the product the printed matter is located thereupon (e.g. the device would function in the same way without the existence of printed matter/instructions, color coded surface, or other indicia).
As per claim 35, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 24, and additionally Cernasov teaches: wherein at least one of the cells among the plurality of cells further comprises a sensor 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Liberkowski with these aforementioned teachings of Cernasov to have provided sensor as suggested by Cernasov on the support pins of Liberkowski to provide a feedback loop to the controller in order to coordinate and provide more fine-tuned and user desired support profiles.
As per claim 36, Liberkowski as modified by Cernasov teaches all the limitations as described in the above rejection of claim 35, and additionally Cernasov teaches: wherein the sensor comprises one or more of the following: a camera, a piezoelectric pressure sensor, a temperature sensor, an RFID sensor, a weight sensor and a motion sensor (see para [0030]: examples of possible sensors [302] are disclosed).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,520,011 to Liberkowski in view of U.S. Patent Application Publication 2017/0128297 to Cernasov in further view of U.S. Patent 8,572,783 to Moutafis.
As per claim 11
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Liberkowski and Cernasov with these aforementioned teachings of Moutafis to have used an adhesive as suggested by Moutafis to connect the padding adjuster/pin shaft of Liberkowski to its respective padding material/support end to prevent unwanted separation during active use of the adjustable mattress.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 and 22-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show adjustable mattresses/supports with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/19/2021